El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Se imputó a los acusados el delito de que voluntaria e ilegalmonte habían ofrecido en venta como pura leche que estaba adulterada. La corte los declaró culpables, conde-nando a cada uno de dichos acusados a sufrir cuatro días de cárcel. Expresa el Fiscal en su alegato que el único motivo en que se funda la apelación es el de no haberse probado la intención criminal, pero los apelantes en realidad se basan en el hecho de no haber probado el Fiscal su acusación.
Juan Pequeña, inspector de Sanidad, declaró que ocupó alguna leche en el establecimiento de los acusados la que quedó demostrado por la prueba que estaba adulterada. Be-preguntado el inspector por el abogado de los acusados e interrogado a la vez por la corte, manifestó que la leche que se alegó estaba adulterada había lliegado precisamente al establecimiento de los acusados cuando él mismo llegó; que la leche acababa de vaciarse en el recipiente y el carretero salía con el jarro que había acabado de vaciar. Esta fue en sustancia toda la prueba presentada por el Fiscal la que no fue suficiente para declarar culpables a estos acusados.
Todo lo que la prueba revela es que los acusados habían recibido en aquel momento leche adulterada de una tercera persona. No existe la más mínima, prueba de que ofrecieran ellos para la venta la leche adulterada. Ni hay nada que si-quiera muestre que dichos acusados hubieran ofrecido en venta la referida leche. La prueba demuestra únicamente que ellos estaban en posesión de la leche adulterada lo que no es lo mismo que probar que la ofrecieran en venta. Los *227acusados podrían haber examinado la leche y negarse a ven-derla. Como quiera que fuere la prueba no muestra el delito imputado en la acusación ó el que determina el estatuto. Este es un procedimiento criminal en el cual no se tiene en cuenta la intención criminal, y por tanto hay tal vez mayor razón para que se demuestren fuera de toda duda razonable los elementos especificados en el estatuto.
Como puede verse, los hechos en este caso son distintos a los de El Pueblo v. Gautier, 20 D. P. R., 327. De ahí que la jurisprudencia establecida en el de Gautier no le sea apli-cable.
Debe revocarse la sentencia y absolverse a los’ acusados.

Revocada la sentencia apelada y absueltos los acusados.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison firmó haciendo constar -estar conforme con la sentencia.